MEMORANDUM OPINION
                                    No. 04-09-00726-CV

                  IN THE ESTATE OF Willa Peters HUBBERD, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 1986-PC-1440
                         Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Phylis J. Speedlin, Justice

Delivered and Filed: May 5, 2010

DISMISSED

       Appellants have filed a motion to dismiss this appeal. We grant the motion and dismiss
the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellants. See id.
42.1(d).

       Appellee’s “Motion to Dismiss for Failure to Prosecute Appeal and Motion to Show
Authority” is denied as moot.


                                               PER CURIAM